Citation Nr: 1727740	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to sinusitis, residuals of a fractured nose, and/or temporomandibular joint dysfunction. 

2.  Entitlement to higher initial ratings for bilateral pes planus and plantar fasciitis, evaluated as zero percent (noncompensably) disabling prior to September 3, 2009, 30 percent disabling from September 3, 2009, to December 4, 2014, and 50 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to an effective date prior to August 1, 2007, for the award of service connection for bilateral pes planus and plantar fasciitis.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1979 to May 1981 and from April 1984 to October 1985.  He also served in the U.S. Army Reserve, to include on a period of active duty for training from May to August 1978.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO, in pertinent part, denied service connection for sleep apnea.

In December 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In July 2013, the Board, among other things, expanded the Veteran's appeal to include a claim for a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded that claim, as well as the claim for service connection for sleep apnea, to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ denied the claims and returned the case to the Board.

The Board again remanded the TDIU and sleep apnea claims for further development in June 2014, September 2014, and June 2015.  On each occasion, after taking further action, the AOJ again denied the claims and returned the case to the Board.

In September 2015, the Veteran perfected an appeal of a December 2014 rating decision that granted service connection for bilateral pes planus and plantar fasciitis, evaluated as zero percent (noncompensably) disabling from August 1, 2007, 30 percent disabling from September 3, 2009, and 50 percent disabling from December 5, 2014.

In December 2015, the Board remanded the TDIU, sleep apnea, and bilateral foot claims for additional development.  After taking further action, the AOJ confirmed and continued the prior denials with respect to TDIU and sleep apnea and returned those issues to the Board.  The AOJ interpreted a January 2016 statement from the Veteran as a request to withdraw his bilateral foot claim.  As such, the AOJ did not take any further adjudicatory action on that claim, as directed in the remand.

In a February 2016 brief, the Veteran's representative advanced argument to the effect that a statement received in January 2015 could reasonably be construed as a timely notice of disagreement (NOD) with respect to the matter of the Veteran's entitlement to an effective date prior to August 1, 2007, for the award of service connection for bilateral pes planus and plantar fasciitis.  The Board agrees.  Thus far, he has not been furnished a statement of the case (SOC) with respect to that issue.  See, e.g., 38 C.F.R. § 19.29.  This matter is discussed in further detail, below.

In an August 2016 brief, the Veteran's representative noted that he had been in contact with the Veteran and that the intent of the Veteran's January 2016 submission was to withdraw his request for a Board hearing in connection with his claim for higher initial ratings for bilateral pes planus and plantar fasciitis, and not to withdraw the appeal of that claim.  The Board agrees that that is a reasonable interpretation of the January 2016 submission.  As such, the claim for higher initial ratings for service-connected disabilities of the feet remains in appellate status.

The Board notes that although another issue has been developed for appeal, pursuant to the terms of a VA Form 21-22a (Appointment of Individual as Claimant's Representative), executed by the Veteran in March 2016, the Veteran is being represented by a private attorney on that issue.  As such, it is being handled separately.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

The Board's present decision is limited to the matter of the Veteran's entitlement to service connection for sleep apnea.  For the reasons set forth below, the remaining issues are being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has obstructive sleep apnea.

2.  The evidence as to whether the Veteran's sleep apnea has been aggravated by service-connected sinusitis is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under applicable law, disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the Board finds that the evidence supports the Veteran's claim for service connection for obstructive sleep apnea.  The evidence reflects that the condition was diagnosed following a sleep study in August 2006, and that service connection is in effect for sinusitis, residuals of a fractured nose, and temporomandibular joint dysfunction.  A May 2017 opinion the Board solicited from a medical expert at the Veterans Health Administration (board certified in Sleep Medicine and Pulmonary Medicine) indicates that it is more likely than not that the Veteran's service-connected sinusitis has contributed to and/or is exacerbating his sleep apnea.  Although the record contains other, unfavorable medical opinions, including from two VA physicians (with reports dated in October 2013, June 2014, December 2014, August 2015, and January 2016), neither of those opinions is any more probative than that obtained from the independent medical expert in May 2017.  As such, the Board is satisfied that the criteria for service connection have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

The record reflects that the Veteran has undergone relevant evaluation and/or treatment of his feet by a private podiatrist, Morgan Hyneman.  Because the records form this provider, if obtained, could bear on the outcome of the Veteran's appeal, efforts must be made to procure them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The Veteran's feet were last examined for VA compensation purposes in December 2014.  Although it is not entirely clear from the record, it appears that the disabilities of his feet may have undergone some change since that time.  In July 2015, for example, it was suggested that surgical repair might be required for a painful first metatarsophalangeal joint.  He was given a corticosteroid shot for his left foot in August 2015, and reported in June 2016 that he injured his right foot and ankle getting out of a car.  Under the circumstances, the Board finds that a new examination is necessary.  See, e.g., 38 C.F.R. § 3.327(a) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

Updated records of the Veteran's VA treatment should also be procured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Finally, as discussed above, the Veteran has filed a timely NOD with respect to matter of his entitlement to an effective date prior to August 1, 2007, for the award of service connection for bilateral pes planus and plantar fasciitis.  See Introduction, supra.  To date, no SOC as to that issue has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the issue for the issuance of an SOC.

For the reasons stated, this case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide a release for relevant records of treatment from Morgan Hyneman, D.P.M., and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  Arrange to have the Veteran scheduled for an appropriate examination for purposes of determining the current level of severity of his service-connected bilateral foot disorders.  The resulting report should be associated with the record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for higher initial ratings for bilateral pes planus and plantar fasciitis, and his claim for TDIU, should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

5.  Unless the claim is resolved by granting the benefits sought, or the NOD is withdrawn, furnish an SOC to the Veteran and his representative, in accordance with 38 C.F.R. § 19.29, concerning the matter of the Veteran's entitlement to an effective date prior to August 1, 2007, for the award of service connection for bilateral pes planus and plantar fasciitis.  This issue should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


